 In theMatter Of STANDARDFORGINGS CORPORATIo,NandLODGE1720,AMALGAMATED ASSOCIATION OF IRON, STEEL& TIN WORKERS OF,NORTH AMERICA,S.W.O. C.,C. I.O.In the Matter Of STANDARD FORGI\ GS CORPORATIONandINTERNATIONALASSOCIATION OF MACHINISTS(A. F. OF L.)Cases Nos.R-1958 and R-1959SECOND SUPPLEMENTALDECISIONCERTIFICATIONOF REPRESENTATIVESANDORDERJanuary 31, 191On August 26, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections inthe above-entitled proceedings.The Board therein stated that adetermination of the appropriate unit or units would depend inpart upon the results of the elections held (1) among the machinistsemployed by the Company to determine whether they desired to berepresentedby the Lodge 1720, Amalgamated Associationof Iron,Steel & Tin Workers of North America, S. W. O. C., C. I. 0., hereincalled the Amalgamated, by International Association of Machinists(A. F. of L.), herein called the I. A. M., or by neither; and (2)among the remaining production and maintenance employees of theCompany to determine whether they desired to be represented bytheAmalgamated, by International Brotherhood of Blacksmiths,Drop Forgers and Helpers, A. F. of L., or by neither. In the De-cision and Direction of Elections the Board stated :In the event that the Amalgamated receives a majority of thevotes cast in each election,the production and- maintenance em-ployees in the entire plant will constitute a single appropriateunit and we shall certify the Amalgamated as the exclusive rep-resentative thereof.In the event that each election results inamajority choice of different organizations,we shall certify each26 N L R R 13 ^()29 N. L.R. B., No. 56.290 STANDARD FORGINGS CORPORATION291of the organizations so chosen as the bargaining representativeof the separtite appropriate unit in, which it achieved a majority.Pursuant to the Direction of Elections, two elections were con-ducted on September 25, 1940, under the direction and supervisionof the Regional Director for the Thirteenth Region (Chicago, Illi-nois).On October 2, -1940, the Regional Director, acting pursuanttoArticle III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, issued and duly served uponthe parties an Election Report on the elections.As to the balloting and its results in Election No. 2 (productionand maintenance employees excluding machinists), the RegionalDirector reported as follows :Total on eligibility list------------------------------------- 389Total number, of ballots cast_______________________________ 365Total ballotscasefor Amalgamated Association of Iron, Steel& Tin Workers of North America, Steel WorkersOrganizingCommittee, adulated with C I O______________296Total ballots cast for International Brotherhood of Black-smiths,Drop Forgers, and Helper s, affiliated with the A.F of L---------------------30Total ballots cast for neither________________-________29Total challenged ballots________________________------------------------------------6Total blank ballots -----------------------------------------0Total void ballots--------------------------------4No objections to the conduct of the ballot or to the Election Re-port in so far as it concerns Election No. 2 have been filed by anyof the parties.As to the balloting and its results in Election No. 1 (machinists)the Regional Director reported as follows :Total number of employees alleged eligible to vote----------- 122Total number of ballots cast________________________________ 120Total ballots cast for Amalgamated Association of Iron, Steel& Tin Workers of North America, S. W 0. C., C. I. 0-----49Total ballot' cast for International Association of Machinists,affiliatedwith the A F of L_____________________________34Total ballots cast for neither1Total number of ballots cast containing the words "ChicagoDie Sinkers Lodge #100" in substitution for neither-__-_19Total number of challenged ballots-------------------------17In his Election Report, the Regional Director recommended,inter(ilia,that the 17 challenges to ballots be overruled.No objectionto this recommendation having been filed by any party to the,elec-tion, the Board, on October 29, 1940, issued a- Supplemental Deci-sion and Directiou,2 directing the Regional Director to open and227 N L R B 667 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDcount the 17 challenged ballots, and to issue a Supplemental ElectionReport embodying his findings thereon.In the -Supplemental Election Report, issued on November 14,1940, the Regional Director reported that 10 of the 17 ballots inquestion had been cast for the Amalgamated, that 6 had been castfor the I. A. M. and that 1 ballot had been cast for neither organiza-tion.No objections to the Supplemental Election Report have beenfiled by any of the parties.Combining the totals contained in theSupplemental Election Report with those contained in the originalEleatlon Report, the results of the balloting in Election No. 1 appearas follows :Total number of employees alleged eligible to vote----------- 122Total number of ballots cast________________________________ 120Total ballots cast for Amalgamated Association of Iron, Steel &Tin Workers of North America, S. W. 0. C ; C. I. 0--------59Total ballots cast for International Association of Machinists,affiliated with A. F. of L_________________________________40Total ballots cast for neither_______________________________2Total number of ballots cast containing the words "ChicagoDie Sinkers Lodge #100" in substitution for neither -------19In his Election Report the Regional Director recommended thatthe 19 ballots containing the written-in words "Chicago Die SinkersLodge #100" be considered void.This recommendation was predi-cated upon the Board's Decision and Direction of Elections, whereinthe Board denied the petition filed at the hearing held prior to issu-ance of the Decision and Direction of Election by Chicago DieSinkers Lodge #1512, of the I. A. M., herein called the Die Sinkers,for certification as the bargaining agent of all die sinkers employedby-the Company. In its-decision the Board found, as the I. A.'M.urged, that all classes of machinists employed by the Company, in-cluding the die sinkers, could constitute a unit appropriate forcollective bargaining purposes.Having so found, the Board stated:,The Die Sinkers claim as an appropriate unit all die sinkersemployed by the Company. The I. A. M., however, also desiresto represent these employees in the inclusive machinists' unitand, consequently, has opposed the Die Sinkers' motion forthe separate investigation and certification of bargaining repre-sentatives for the Company's die sinkers.We have before dis-missed proceedings wherein two unions subject to disciplineby the same parent body have disagreed over the extent oftheir jurisdiction.Itwill be noted, however, that the DieSinkers is chartered by and is subordinate to the I. A. M.Sincethe I. A. M. desires to include within the unit which it claimsis appropriate the Company's die sinkers, and since the I. A. M. STANDARD FORGINGS CORPORATION293has opposed the motion of the Die Sinkers for- separate certi-fication as a bargaining agent, we are of the opinion'that theDie-Sinkers cannot properly be accorded a separate election.Accordingly, as above stated, the Regional Director recommendedthat the 19 ballots containing the words "Chicago Die Sinkers Lodge#100" in substitution for neither be considered void.To this recom-mendation Chicago Die Sinkers Lodge #100 has filed an, objection,alleging,inter alia,that Chicago Die Sinkers Local #100 "are nolonger members of the International Association of Machinists, oraffiliated with the A. F. of L."; 3 further that the Company's diesinkers, being 19 in number, constitute "a highly skilled unit in aseparate department," and one for which the "Union" has been therecognized bargaining agent "in the past three years".'The DieSinkers have accordingly requested -that no certification be madeof any bargaining representative for the Company's die sinkers otherthan Chicago Die Sinkers Local #100, and that the record be re-opened for the purpose of receiving additional evidence on theforegoing allegations.Under the peculiar circumstances of this case, the Board is of theopinion that the record in the above-entitled proceedings should bereopened for the purpose of taking, testimony concerning the DieSinkers' allegations.As is apparent from a reading of the lastquoted excerpt from the Board's original Decision and Direction ofElection, the Board found only that a unit composed of all ma-chinists in the Company's employ could be appropriate for collectivebargaining purposes, and made no determination of whether the diesinkers could separately constitute such a unit.The exclusion of theDie Sinkers from the ballot was based soley upon the ground that adispute as to the appropriate unit existed between the I. A. M. andthe Die Sinkers, and that, rather than exclude both organizationsfrom the ballot, the desires of the I. A. M. should prevail whereemployees over whom the then subservient Die Sinkers claimed juris-diction were also within the jurisdiction of the I. A. M.Under thesecircumstances, and as part of the investigation authorized to deter-mine collective bargaining representatives among the Company's em-ployees, we shall order that the record be reopened for the purposeof taking further testimony concerning the present affiliation of the'Chicago Die Sinkers I:odge #1512was the intervenor at thehearing inthese pro-ceedingsWe assumefor the purposes of this Supplemental Decision that Local #100 isthe,successorto Lodge #1512On September 7, 1940, prior to the holding of the elec-tions,Chicago DieSinkers Local#100 petitioned the Board "for a place on the ballot andthe right to vote as a separate unit."The majority of the Board having been unable toreach an agreement as to the dispositionof the petition, the petitionas at that timedenied.4 Evidence of the assertionthat the DieSinkers ha\ebeen recognizedas the bargainingagent forthe Company's die sinkersfor 3 years was not fully developed at the hearing. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDDie Sinkers and whether the die sinkers can constitute a separateappropriate unit.The results of Election No. 2 show that the Amalgamated hasbeen selected as bargaining agent by the majority of the employeesvoting, therein.We believe, especially in view of the fact that theemployees voting in Election No. 2 are a large majority of all theemployees in the plant, that certification of the bargaining repre-sentative chosen by them should not await a determination of thequestions raised by the Die Sinkers.,'We shall, therefore, now issuea certification applicable to the employees other than the Company's-machinists.This certification will not, of course, preclude the pos-sibility that the Amalgamated may be certified as the bargainingagent for a larger unit following our determination regarding thedie sinkers.Upon the entire record in the case, the Board makes the following:SUPPLEMENTAL FINDING OF FACTIn order to insure to employees of the Company the full benefitof their right to self-organization and to collective bargaining, Iandotherwise to effectuate the policies of the Act, and subject to ourfurther, decision regarding the machinists employed by the Com-pany, including or, excluding the die sinkers, and also subject toour further decision regarding the die sinkers employed by the Com-pany, we find that the production and maintenance employees of theCompany, excluding supervisors, clerical employees, janitors, watch-men, and employees employed in the departments of the plant knownas general machine shop, small machine shop, die-turning depart-ment, die-sinking department, sheet-metal department, axle-cuttingdepartment, axle-turning department, and axle shed, constitute, aunit appropriate for the purposes of collective bargaining.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:SUPPLEMENTAL CONCLUSION OF LAWThe production and maintenance employees of the Company, ex-cluding supervisors, clerical employees, janitors, Watchmen, and em-ployees employed in the departments of the plant known as generalmachine shop, small machine shop, die-turning department, die-sinking department, sheet-metal department, axle-cutting depart-SeeJtattei of Leetton Manufacturing Company,IncandInternational Brotherhood ofElect, ,calWon,,es,LocalNo S (AIof L ), i AT L R B77328 \ I, R B, 22Matterof.Ilmonl and CompanyandUnited Paclnng House lVoilesIndustiaalUnion,Local LS,,alilwtedwith C 1 0 , 15 N I, R B 827 STANDARD FORGINGS CORPORATION295went, axle-turning department, and axle shed, coiistitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVES -By ' virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8and 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that Lodge 1720, Amalgamated Associationof Iron, Steel & Tin Workers of North America, Steel WorkersOrganizing Committee, affiliated with the Congress of IndustrialOrganizations, has been designated and selected by a majority ofthe production and maintenance employees of Standard ForgingsCorporation, East Chicago, Indiana, excluding supervisors, clericalemployees, janitors, watchmen, and employees employed in the de-partments of the plant known as general machine shop, smallmachine shop, die-turning department, die-sinking department,sheet-metal department, axle-cutting department, axle-turning de-partment, and axle shed, as their representative for the purposes ofcollective bargaining, and that pursuant to Section 9 (a) of theAct, Lodge 1720, Amalgamated Association of Iron, Steel & TinWorkers of North America, Steel Workers Organizing Committee,affiliated with the Congress of Industrial Organizations, is the ex-clusive representative of all such employees for the 'purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of,employment. ,,ORDERPursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, the Boardhereby orders that' the record in the above-entitled proceedings be,and it hereby is, reopened and that a further hearing be held.AND IT IS FURTHER ORDERED that the above-entitledcases be, andthey hereby are, referred to the Regional Director for the ThirteenthRegion for the purpose of conducting such further hearing.CHAIRMAN HARRY A. MILLIS took no part in the consideration ofthe above Second Supplemental Decision, Certification of Repre-sentatives and Order.